SULLIVAN, Judge
(concurring in the result):
The military judge refused the defense request to order the production of a 15-year-old boy, RJC, then in the United States, for a court-martial in Germany. He said, inter alia:
I’m just not going to order the Government to pay for it.
It’s a very big problem when we ask witnesses to jump through hoops at the last minute. It’s a very big problem for the people that have to do the paperwork to get the witness here; for the people that have to arrange the travel arrangements; it’s a very big problem for everybody. It’s for those reasons among others to make sure that the court efficiently uses its time and processes cases in an orderly manner, that we have rules that require such witnesses be requested in a timely manner.
IDC: May I respond, Your Honor?
MJ: I’m not quite finished. Both the Manual for Courts-Martial and the local Rules of Court require certain notice, and I don’t think either one was complied with in this ease. And, for those reasons alone, I ought to be able to deny the request outright. Beyond those reasons, however, I find that the defense cause or showing of relevance is inadequate. I find that the proffer is, in a collateral matter, irrelevant to this court-martial; that it even delves into 412 areas that wouldn’t be admissible anyway; and that it would be a waste of the court’s time to hear the witness if he were here standing outside the courtroom. For all of these reasons, the request is denied.
(Emphasis added.)
I think the military judge committed legal error when he ruled that the requested testimony of RJC was not relevant. See Mil. R.Evid. 401, Manual for Courts-Martial, United States (1995 ed.). Clearly, testimony that three alleged victims in a child sexual abuse case had a motive for testifying against an accused or were actually biased against him was relevant and favorable defense evidence. See generally Davis v. Alaska, 415 *250U.S. 308, 94 S.Ct. 1105, 39 L.Ed.2d 347 (1974). However, production at government expense requires compliance with production-request rules and a showing of necessity. See Taylor v. Illinois, 484 U.S. 400, 108 S.Ct. 646, 98 L.Ed.2d 798 (1988); United States v. Valenzuela-Bernal, 458 U.S. 858, 102 S.Ct. 3440, 73 L.Ed.2d 1193 (1982); see also Michigan v. Lucas, 500 U.S. 145, 111 S.Ct. 1743, 114 L.Ed.2d 205 (1991).
In my view, the defense failed to show the testimony of RJC was necessary to a fair determination of his guilt. The three girl victims were available for cross-examination on their relationship to RJC and its impact on their testimony against appellant in terms of a motive or bias to testify falsely against him. Moreover, the record indicates that the father of RJC was a soldier stationed at the trial site who could provide testimony concerning his son, his son’s runaway problems, appellant’s efforts to assist him, and the reaction of the alleged victims to this help. In view of the existence of alternative testimony and the proffer’s failure.to show why this alternative testimony was not adequate, I would affirm this case. See United States v. Reveles, 41 MJ 388 (1995); United States v. Tangpuz, 5 MJ 426 (CMA 1978).